DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Response to Arguments
Applicant’s arguments in combination with amendments, see Claims and Remarks, filed 03/07/2022, with respect to claim rejections under 35 USC 103 have been fully considered and are persuasive.  The 103 rejection of claims 21-26, 28, and 30-35 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claim 21 includes limitations towards a method for positioning a handheld electromechanical surgical device within a handle assembly having, among other things, a barrier plate assembly. having a distal end extending distally from the plate and into the recess and configured to non-rotatably couple to a corresponding connector of the drive coupling assembly of the adapter assembly. The barrier plate assembly is positioned between the outer shell housing and the inner housing and includes a plate, a plurality of rotatable couple shafts extending through the plate as detailed in the claim 21. 
The Examiner recognizes the references to Beardsley et al. (US 20130184730) and Malinouskas (US 20110125138) to be the closest references. The mentioned references, as well as other references considered by the examiner do not disclose, teach, or make obvious providing a barrier plate as required by the independent claim 21. Therefore, independent claim 21 is considered allowable. Dependent claims 22-26, 28, and 30-35 all depend directly or indirectly from the now allowed claim 21 and therefore are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792